DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least a portion of the gate insulating layer serves as a bottom of the microchannel” must be shown or the feature(s) canceled from the claims 2 and 12.  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5, 12, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims 2 and 12 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Drawings as filed do not show “at least a portion of the gate insulating layer serves as a bottom of the microchannel”. Claims 5 and 15 are rejected as being dependent on the rejected claims 2 and 12.
Claims 2, 5, 12, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Drawings as filed do not show “at least a portion of the gate insulating layer serves as a bottom of the microchannel”. Claims 5 and 15 are rejected as being dependent on the rejected claims 2 and 12.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al., Chinese Patent CN203445122.
In re Claim 1, Tian discloses a thin film transistor (Fig. 6B), comprising: a substrate 400, and a source 5061, a drain 5062 and an active layer (503, 504, 505) ([0042]) on the substrate 400, wherein the active layer (503, 504, 505) comprises a first portion 1P and a second portion 2P (Fig. A) on the source 5061 and the drain 5062 respectively, and wherein the first portion 1P and the second portion 2P are at least partially spaced apart to form a microchannel MC between the first portion 1P and the second portion 2P (Figs. 1-2, 6 and A; [0005 -0029]; [0037 -0067]).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Tian’s Fig. 6B annotated to shoe the details cited

In re Claim 4, Tien discloses the thin film transistor according to claim 1, wherein an orthographic projection of the first portion 1P on the substrate 400 covers overlaps an orthographic projection of the source 5061 on the substrate 400, and wherein an orthographic projection of the second portion 2P on the substrate 400 covers overlaps an orthographic projection of the drain 5062 on the substrate 400 (Fig. A).
In re Claim 7, Tien discloses a sensor comprising the thin film transistor according to claim 1 (Figs. 1, 2, 4, and 6; [0005 - 0029]).
In re Claim 14, Tien discloses the sensor according to claim 7, wherein an orthographic projection of the first portion 1P on the substrate 400 covers overlaps an orthographic projection of the source 5061 on the substrate 400, and wherein an orthographic projection of the second portion 2P on the substrate 400 covers overlaps an orthographic projection of the drain 5062 on the substrate 400 (Fig. A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tian as applied to claims 1 and 7, respectively above.
In re Claims 6 and 16, Tien discloses all limitations of claims 6 and 15, including a spacing Sp (Fig. A) between the source 5061 and the drain 5062, and wherein the source 5061 and the drain 5062 both have a height H, except for that Sp is greater than or equal to 5 nanometers and less than or equal to 50 micrometers and H is greater than or equal to 5 . In re Aller, 105 USPQ 233 (MPEP2144.05.I).
With respect to the claims 6 and 16, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired performance. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(A).

Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto, US 2010/0029040 (corresponding to US 8,222,096), in view of Tien. 
In re Claim 8, Nomoto discloses a method for manufacturing a thin film transistor, comprising: providing a substrate 11 (Fig. 2A); forming a source 24s and a drain 29d on the substrate 11 (Fig. 2A); and forming an active layer 19 on the substrate 11 on which the source 17s and the drain 17d are formed (Fig. 2B) (Figs. 2; [0030- 0036]).
Nomoto does not disclose that the active layer 19 comprises a first portion and a second portion on the source and the drain respectively, and wherein the first portion and the second portion are at least partially spaced apart to form a microchannel between the first portion and the second portion.
Tien teaches a method for manufacturing a thin film transistor, comprising: providing a substrate 400; forming a source 5061 and a drain 5062 on the substrate 400; and forming an active layer (503, 504, 505) on the substrate 400 on which the source 5061 and the drain 5062 are formed, wherein the active layer (503, 504, 505) comprises a first portion 1P (Fig. A) and a 2P on the source 5061 and the drain 5062 respectively, and wherein the first portion 1P and the second portion 2P are at least partially spaced apart to form a microchannel MC between the first portion 1P and the second portion 2P (Figs. 1-2, 6 and A; [0005 -0029]; [0037 -0067]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Nomoto and Tien, and to use the specified for improving sensitivity of the device to as taught by Tien ([0029]).
In re Claim 9, Nomoto taken with Tien discloses all limitations of claim 9 including that the forming the active layer (503, 504, 505) (Tien: Fig. 6B) comprises: by taking the source 5061 and the drain 5062 as growing points, forming the first portion 1P (Fig. A) and the second portion 2P of the active layer (503, 504, 505) on the substrate 400 respectively except for that the forming is by a sputtering process. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the first and second portions by the specified sputtering process since it was known in the art that the sputtering is well-known and routine process in semiconductor technology. (MPEP2144.I.)
In re Claim 11, Nomoto taken with Tien discloses the method according to claim 8, further comprising: forming a gate (13 in Nomoto’s Fig. 2; 501 in Tien’s Fig. 6B) and a gate insulating layer (15 in Nomoto’s Fig. 2; 502 in Tien’s Fig. 6B) on the substrate (11 in Nomoto’s Fig. 2; 400 in Tien’s Fig. 6B) prior to forming the source (17s in Nomoto’s Fig. 2; 5061 in Tien’s Fig. 6B) and the drain (17d in Nomoto’s Fig. 2; 5062 in Tien’s Fig. 6B), wherein the forming the active layer (19 in Nomoto’s Fig. 2; (503, 504, 505) in Tien’s Fig. 6B) further comprises forming a third portion 3P (Fig. A) of the active layer (503, 504, 505) on the gate insulating layer 502 3P serving serves as a bottom of the microchannel MC (Fig. A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893